DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  
Applicants are advised to amend the claims to show the following:
Claim 9. A transmit end device, comprising a transceiver; and a processor, configured to: 
compare a second bandwidth carrying at least one second service transmission and a first bandwidth, wherein the first bandwidth is used by a first transmit end device within a first specified time period on an unlicensed frequency band to complete first service transmission, and 
wherein the at least one second service transmission started in a remaining time period of the first specified time period after the first service transmission is completed; 
perform channel listening on the second bandwidth based on a result of the comparing; and 
control the transceiver to perform the second service transmission on the second bandwidth if the second bandwidth is found to be in an idle state.

compare a second bandwidth carrying at least one second service transmission and a first bandwidth, wherein the first bandwidth is used by a first transmit end device within a first specified time period on an unlicensed frequency band to complete first service transmission, and 
wherein the at least one second service transmission started in a remaining time period of the first specified time period after the first service transmission is completed; 
perform channel listening on the second bandwidth based on a result of the comparing; and
 control a transceiver to perform the second service transmission on the second bandwidth if the second bandwidth is found to be in an idle state.

Appropriate correction is required.


Allowable Subject Matter
According to a prior art search on the invention, Nandagopalan (US Pub. No. 2007/0223508) discloses a method of providing spectrum allocation fairness in a wireless network includes providing an unlicensed communication spectrum. The method also includes co-locating a plurality of wireless systems (101, 102, 103), wherein at least two of the subsystems have different bandwidth requirements and channel capacities. In addition, the method includes determining the bandwidth requirements of each of the systems and allocating a 
Lindoff et al. (US Pub. No. 2016/0337177) disclose an invention for receiving an indication from a cellular primary network node associated with the primary serving cell to start scanning an unlicensed frequency band for deployment of said network node serving the secondary serving cell or as said network node serving the non-cellular RAT hotspot. The method comprises scanning at least one unlicensed frequency band to determine whether or not interference from transmitting interferers is present in the at least one unlicensed frequency band. The method comprises determining, based on the scanning, at least one frequency interval of the at least one unlicensed frequency band substantially free from the transmitting interferers. The method comprises transmitting information of the at least one frequency interval to the cellular primary network node (para. 0015).
Schulz et al. (US Pub. No. 20070026868) disclose a system and method for managing licensed and unlicensed frequency bands in a wireless wide-area network includes establishing the available channels of a licensed band and unlicensed band of frequencies. Data traffic is prioritized for assigning channels. Higher priority data traffic is assigned to the licensed frequency band and lower priority data traffic is assigned to the unlicensed frequency band. Channel quality is determined, wherein higher priority traffic is assigned to lower noise channels. Data traffic is shifted from the channels of the unlicensed frequency band to the channels of the licensed frequency band if the quality of the channels of the unlicensed frequency band deteriorates below a predetermined acceptable threshold (abstract).
However, the cited prior arts, taken alone or in combination, fail to teach or disclose the following claimed features of “comparing, by a second transmit end device, a second bandwidth carrying at least one second service transmission and a first bandwidth, wherein the first bandwidth is used by a first transmit end device within a first specified time period on an unlicensed frequency band to complete first service transmission, and wherein the at least one second service transmission started in a remaining time period of the first specified time period after the first service transmission is completed” as recited in claim 1, “compare a second bandwidth carrying at least one second service transmission and a first bandwidth, wherein the first bandwidth is used by a first transmit end device within a first specified time period on an unlicensed frequency band to complete first service transmission, and wherein the at least one second service transmission started in a remaining time period of the first specified time period after the first service transmission is completed” as recited in claim 9, and “compare a second bandwidth carrying at least one second service transmission and a first bandwidth, wherein the first bandwidth is used by a first transmit end device within a first specified time period on an unlicensed frequency band to complete first service transmission, and wherein the at least one second service transmission started in a remaining time period of the first specified time period after the first service transmission is completed” as recited in claim 18 when considering each claim individually as a whole. 

 	Claims 1 – 8 are allowed.
					 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473